Reasons for Allowance
Claims 1,3-5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does disclose the vehicle safety system, comprising: a controller in communication with at least a ranging system of a host vehicle, the ranging system being arranged to monitor a speed of the host vehicle, a distance and speed of a forward vehicle relative to the host vehicle, and a distance and a speed of at least one of an incoming first vehicle and a second vehicle relative to the host vehicle, wherein the forward vehicle is traveling in a lane of travel of the host vehicle, wherein the first vehicle is traveling in a lane adjacent to the lane of travel of the host vehicle and in a direction of travel opposite of the host vehicle, wherein the second vehicle is traveling in the lane adjacent to the lane of travel of the host vehicle and in the direction of travel of the host vehicle, and wherein the controller is programmed to: determine a time left to pass the forward vehicle based, at least, on: a distance between a front of the forward vehicle and at least one of a front of one of the first vehicle and the second vehicle; and the distance and the speed of the forward vehicle relative to the host vehicle and the distance and the speed of the at least one of the first vehicle and the second vehicle relative to the host vehicle; output for display, responsive to indicia of an impending host vehicle maneuver, at a display interface of the host vehicle, the time left to pass the forward vehicle; selectively adjust the time left to pass responsive to identifying at least one object within an external operating environment of the host vehicle; and selectively adjust the time left to pass based on, at least, a change in the distance between the front of the forward vehicle and the at least one of the front of the one of the first vehicle and the host vehicle, as presented in the claimed invention. While many of the claimed limitations are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684